Citation Nr: 1509860	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-31 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed left ear hearing loss due to excessive noise exposure in service from firearms and vehicle engine noise.  

In this case, the medical evidence shows that the Veteran has a current left ear hearing disability as defined by VA regulation.  38 C.F.R. § 3.385.  Additionally, the Veteran's DD Form 214 indicates that his military occupational specialty was light vehicle driver while on active duty, and the AOJ conceded in-service noise exposure significant enough to result in right ear hearing loss and tinnitus.

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board has converted the Veteran's in-service audiograms to American Standards Association (ASA) units to International Standards Organization     (ISO), as is customary for audiograms from the military prior to October 31, 1967.  After converting the units, the Veteran's enlistment examination in January 1965 showed auditory thresholds at the tested frequencies of 500, 1000, 2000, 3000,    and 4000 Hertz, in the left ear were 35, 15, 20, 35, and 30 decibels.  On separation examination in December 1966, auditory thresholds at the tested frequencies of 500, 1000, 2000, and 4000 Hertz, in the left ear were 30, 20, 25, and 25 decibels.  In a January 1967 expiration of term of service medical history report, the Veteran denied hearing loss.  After service, on VA audiology consult in July 2006 the Veteran reported a history of hearing loss for 15 years.  He stated that his hearing loss occurred gradually and progressively.  

The Veteran underwent a VA audiology examination in January 2011.  Following review of the record and examination of the Veteran, the VA examiner concluded that the Veteran's left ear hearing loss did not result from acoustic trauma during service.  The examiner conceded the Veteran was exposed to high risk noise levels during service, but found that there was no evidence this exposure resulted in the left ear hearing loss disability.  The examiner based the opinion on the fact that the service treatment records showed normal left ear hearing acuity through all ratable frequencies upon enlistment into the military and on separation from service.  As such, it was less likely than not that the left ear hearing loss was due to military service due to absence of acoustic damage.

However, after conversion from ASA to ISO, the evidence reflects that the Veteran's hearing loss in the left ear met the requirements for a hearing loss disability at entrance, with three of the frequencies being greater than 26 decibels.  At separation, the puretone thresholds at 1000 and 2000 Hertz were 5 decibels worse, while the puretone thresholds at 500 and 4000 Hertz were 5 decibels better.  As the decibel shift and the question of aggravation were not addressed, an addendum opinion is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the January 2011 VA audiological examination, if available.  If the original examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications to provide the requested opinion.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled.  

Following review of the claims file, the examiner should provide an addendum opinion that responds to the following:

a. After the conversion from ASA-ISO units, does the Veteran's entrance examination reflect that the Veteran had hearing loss in the left ear on entrance?  
b. If so, did the preexisting hearing loss in the left ear undergo a permanent worsening in service?  In rendering this opinion, please address the 5 decibel change in the frequencies between the entrance and separation examinations.
c. If the preexisting left ear hearing loss was permanently worsened in service, was that worsening undebatably the result of the natural progression of the pre-existing condition?  
d. If the examiner concludes the left ear hearing loss was worsened beyond normal progression (aggravated), the examiner should provide an opinion as to whether current left ear hearing loss is related to that in-service aggravation.
e. If the examiner concludes that the left ear hearing loss did not exist prior to service, then the examiner should provide an opinion as to whether the current left ear hearing loss is related to service, to include explain why the current hearing loss is not simply a delayed response to the in-service noise exposure.  

A rationale for all opinions expressed should be provided.

2.  After the above has been completed to the extent possible, the AOJ should readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case and be provided an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

